Initiative Petitions — Circulator — Qualifications Only a qualified elector of the State of Oklahoma may circulate an initiative or referendum petition in this state. If a pamphlet is circulated by one not a qualified elector who then verifies the pamphlet and certifies himself to be a qualified elector, knowing such fact to be untrue, all signatures on the pamphlet not affirmatively shown to be genuine are disqualified. If, as provided in 34 O.S. 6 [34-6] (1961), as amended, the pamphlet is verified by one not the circulator thereof, or if a circulator fails to verify a pamphlet, the Secretary of State is required to disqualify all signatures thereon and to notify the Attorney General of any and all violations of this Act of which he has knowledge.  Reference is made to your recent request for a legal opinion on the following question: "When a non-qualified elector of the State of Oklahoma circulates an initiative or referendum petition does this invalidate all the signatures, even of registered voters, upon the pamphlet?" The 32nd Legislature, First Session (1969) amended 34 O.S. 1961 by adding Sections 34 O.S. 3.1 [34-3.1] and 34 O.S. 6.1 [34-6.1], to provide that: "Section 3.1. It shall be unlawful for any person other than a qualified elector of the State of Oklahoma to circulate any initiative or referendum petition to amend, add to, delete, strike or otherwise change in any way the Constitution or laws of the State of Oklahoma, or of any sub-division of the State of Oklahoma. . . . "Section 6.1. The Secretary of State shall disqualify all signatures on any sheet of any petition which is not verified by the person who circulated said sheet of said petition as provided in 34 O.S. 1961 Section 6[34-6] [34-6], and the Secretary of State shall notify the Attorney General of any and all violations of this act of which he has knowledge." The same Legislature also amended Section 34 O.S. 6 [34-6] to provide a new form of verification to be used by circulators. It now requires inclusion of the statement, "I am a qualified elector of the State of Oklahoma. . . .", but is otherwise the same as the original Section 6. Title 34 O.S. 3 [34-3] (1969), provides in pertinent part: ". . . Each copy of the petition and sheets for signatures is hereinafter termed a pamphlet. . . ." In re: Initiative Petition No. 272, State Question No. 409, Roy Tillman et al., v. Wm. N. Christian, Secretary of State of the State of Oklahoma,388 P.2d, 290, (1963) the Supreme Court of Oklahoma observed, in the body of its opinion: "If the circulator's affidavit is 'wilfully, corruptly and intentionally' false and is impeached for fraud in its execution, the probative value of such affidavit is destroyed and none of the signatures on the sheet will be counted unless affirmatively shown to be genuine. " (Emphasis added) It is therefore the opinion of the Attorney General that your question must be answered as follows: If a pamphlet is circulated by one not a qualified elector who then verifies the pamphlet and certifies himself as a qualified elector, knowing such fact to be untrue, all signatures on the pamphlet are invalidated except those affirmatively shown to be genuine. If, as provided in 34 O.S. 1961 as amended, the pamphlet is verified-by one not the circulator thereof. or if a circulator fails to verify a pamphlet, the Secretary of State must disqualify all signatures on such pamphlet. (Carl G. Engling)